 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   LAMONT GARNER KARRIEM,                  )   Case No. 2:20-cv-05909-GW (JDE)
                                             )
                       Plaintiff,            )   Case No. 2:20-cv-07734-GW (JDE)
12                                           )
13                      v.                   )
                                             )   ORDER ACCEPTING REPORT
14   COUNTY OF LOS ANGELES                   )   AND RECOMMENDATION OF
                                             )   UNITED STATES MAGISTRATE
     COUNTY, et al.,                         )
15                                           )   JUDGE
                       Defendants.           )
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
19   in Lamont Garner Karriem, Case No. 2:20-cv-05909-GW-JDE and Lamont
20   Garner Karriem, Case No. 2:20-cv-07734-GW-JDE, including the operative
21   complaints in each action, the Order re Related Actions issued by the assigned
22   United States Magistrate Judge in each action, the combined Report and
23   Recommendation issued by the magistrate judge (“Report”), and Plaintiff’s
24   Objection to the Report filed in each action (“Objections”).
25         The Court has engaged in a de novo review of those portions of the
26   Report to which objections have been made. The Court accepts the findings
27   and recommendation of the magistrate judge.
28   ///
 1        Therefore, IT IS HEREBY ORDERED that:
 2        1.    The First Amended Complaint in Case No. 2:20-cv-05909-GW-
 3              JDE is dismissed without leave to amend;
 4        2.    The Complaint in Case No. 2:20-cv-07734-GW-JDE is dismissed
 5              without leave to amend; and
 6        3.    Judgment shall be entered dismissing Case No. 2:20-cv-05909-
 7              GW-JDE and Case No. 2:20-cv-07734-GW-JDE with prejudice as
 8              to all federal law claims and without prejudice as to remaining
 9              state law claims.
10
11   Dated: June 17, 2021
12
                                               ______________________________
13
                                               GEORGE H. WU
14                                             United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
